DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a vehicle control plan creation unit 
an operation detail acquisition unit 
a vehicle control assessment unit 
a vehicle behavior assessment unit 
a vehicle control detail determination unit
a vehicle status determination unit
an intervention possible operation presence/absence determination unit
surrounding environment risk determination unit
These claim limitations will be interpreted consistently by this examiner wherever they are used throughout the claims. Below is a list showing how each individual unit will be interpreted. All citations in this Detailed Action will refer to the published version present specification Satoh, et al. (US2020/0117192 A1):
a vehicle control plan creation unit 
This item will be interpreted according to paragraph 0034 and as item 103 of Fig. 1. Because the unit receives input from various ECUs and outputs to item 105, which incorporates a CPU, a person of ordinary skill in the art would undoubtably recognize the vehicle control plan creation unit as having sufficient material structure to perform the claimed functions.
an operation detail acquisition unit 
This item will be interpreted as the override information acquisition unit 104 in Fig. 1 according to paragraph 0137 of the specification. Because the override information acquisition unit 104 receives input from various ECUs and outputs to item 105, which incorporates a CPU, a person of ordinary skill in the art would undoubtably recognize the vehicle control plan creation unit as having sufficient material structure to perform the claimed functions.
a vehicle control assessment unit 
This item will be interpreted according to paragraph 0037 and as item 105 of Fig. 1. According to that paragraph, the unit has sufficient material structure to perform the claimed functions.
a vehicle behavior assessment unit 
This item will be interpreted according to paragraph 0050 and as item 202 of Fig. 2. Because the unit receives input from various ECUs a person of ordinary skill in the art would undoubtably recognize the vehicle behavior assessment unit as having sufficient material structure to perform the claimed functions.
a vehicle control detail determination unit
This item will be interpreted according to paragraph 0071 and as item 203 of Fig. 2. The unit will be interpreted as performing the functions of Fig. 8. Because the unit receives input from various ECUs a person of ordinary skill in the art would undoubtably recognize the vehicle control detail determination unit as having sufficient material structure to perform the claimed functions.
a vehicle status determination unit
This item will be interpreted according to paragraph 0072 as performing Fig. 8, step 801. Therefore, for examination purposes, the unit will be interpreted as a sub-unit of the vehicle control detail determination unit, which according to paragraph 0071 performs the functions of Fig. 8. But because the vehicle status determination unit does not have any more description in the disclosure, a separate written description rejection has been written. 
an intervention possible operation presence/absence determination unit
This item will be interpreted according to paragraph 0076, as performing the functions of Fig. 9, step 901 and 904. Therefore, for examination purposes, the unit will be interpreted as a sub-unit of the vehicle control plan correction unit, which according to paragraph 0075 performs the functions of Fig. 9. But because the intervention possible operation presence/absence determination unit does not have any more description in the disclosure, a separate written description rejection has been written. 
surrounding environment risk determination unit
This item will be interpreted according to paragraph 0110 and as item 1502 of Fig. 15. The unit performs the functions of Fig. 16 as stated in paragraph 0111. Because the unit as shown in Fig. 2 is part of the vehicle control assessment unit 105 the unit has sufficient material structure to perform the claimed functions, as described in paragraph 0038.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a “vehicle status determination unit”. This unit is not sufficiently described in the specification. Therefore, the term lacks written description. It is not known where it is in the vehicle or how it is related to other devices. Nor is it known whether or not it has sufficient material structure to perform the claimed functions. For how the unit will be interpreted for examination purposes, see the 35 USC 112(f) section of this Detailed Action.
Claim 1 also recites an “intervention possible operation presence/absence determination unit”. This unit is not sufficiently described in the specification. Therefore, the term lacks written description. It is not known where it is in the vehicle or how it is related to other devices. Nor is it known whether or not it has sufficient material structure to perform the claimed functions. For how the unit will be interpreted for examination purposes, see the 35 USC 112(f) section of this Detailed Action.

Claim 5 recites:
The travel control device according to claim 1 wherein 
when the driver's operation detail is detected and a behavior of the vehicle becomes an unstable state, the vehicle control detail is determined in accordance with a control plan of the vehicle generated by the vehicle control plan creation unit.
The disclosure does not teach that “when the driver's operation detail is detected and a behavior of the vehicle becomes an unstable state” various things will happen. The disclosure simply teaches, as amended by the examiner, that “when the driver's operation detail is detected and a behavior of the vehicle results in a vehicle status of unstable 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman al. (US2017/0291602 A1).

Regarding claim 1, Newman discloses:
A travel control device comprising: 
a vehicle control plan creation unit that creates a control plan of a vehicle (see Figs. 12 and 15); 
an operation detail acquisition unit that acquires a driver’s operation detail to the vehicle (see Figs. 12 and 15);
a vehicle control assessment unit that determines a vehicle control detail based on the control plan and the driver' s operation detail (see Figs. 12 and 15);
a vehicle behavior assessment unit that assesses a behavior of the vehicle (see Figs. 12 and 15); and 
a vehicle control detail determination unit that determines whether or not to prioritize the driver's operation detail over the control plan of the vehicle based on a behavior of the vehicle as assessed by the vehicle behavior assessment unit (see Figs. 12 and 15 and paragraphs 0133-0135 for a system that, based determines whether to intervene based on what the vehicle is doing, its trajectory, and the surrounding environment.).  

Regarding claim 2, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
the vehicle behavior assessment unit determines a longitudinal movement and a lateral movement with respect to the vehicle (see Newman, paragraph 0026 for acceleration referring to lateral acceleration. See paragraph 0096 lateral acceleration monitoring. See also paragraph 0039 for a processor monitoring the rate of change of acceleration of the subject vehicle. See paragraph 0126 for the automatic system taking over control of the vehicle. See paragraph 0130 for the automatic system delaying any intervention by the vehicle occupant. See paragraph 0133 and Table 1 for the system intervening in vehicle operation if there is a high threat probability, i.e. a high probability of an accident. See paragraph 0135 for a driver at the “Medium Assistance selection” being able to intervene, but only by “forcefully operating the steering wheel or brake or accelerator in conflict with the system control”. See Fig. 4 and solid arrow 408 and paragraph 0161. The fact that the arrow includes a lateral component proves that the vehicle is calculating lateral acceleration.)

Regarding claim 3, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
the vehicle control detail determination unit includes a vehicle control plan correction unit that corrects the control plan of the vehicle when the driver's operation detail is prioritized over the control plan of the vehicle (this claims seems to relate to Fig. 12 and paragraphs 0074 and 0094. The claim seems to mean that the automated system will still plot trajectories based on the external environment even when the driver is driving the vehicle. In doing so, the vehicle may “correct” its own initial trajectory. But isn’t this just saying that the vehicle system is always on the lookout for when it might have to jump in? With that in mind, see Newman, paragraph 0126 for a vehicle system taking over control of the vehicle to perform “emergency mitigation steps”. See paragraph 0124 for the vehicle warning a driver about a hazard ahead. If the hazard becomes extreme enough, the system will take over control, as discussed in paragraph 0126. These paragraphs show that the vehicle system is constantly monitoring the vehicle environment and is constantly plotting harm avoidance and harm minimization trajectories, even when the system is not actually operating the vehicle. See paragraph 0169 for the system constantly monitoring the vehicle and staying prepared to intervene.) See also paragraph 0179. See also paragraph 0041 for a system that keeps “an escape route open at all times.”)

Regarding claim 4, Newman discloses the travel control device according to claim 3.
Newman further discloses:
A travel control device wherein 
the vehicle control detail determination unit includes a vehicle status determination unit that 
determines whether vehicle status is a stable state or an unstable state based on a behavior of the vehicle Page 4 of 9Application No. To be detenninedAttorney Docket No. 105559.PC773USas assessed by the vehicle behavior assessment unit and 
determines whether to correct the control plan or set to the driver's operation detail, based on the vehicle status (according to the present application, paragraphs 0051-0090, and especially 0052, 0061-0062, and 0069, “stable” means that a vehicle is not already diverging a great deal from its own target trajectory while under automatic control (paragraph 0061), or that a vehicle is not slipping on ice, for example (paragraph 0068). In cases in which a vehicle is “stable,” vehicle control may be safely transferred to manual control. With that in mind, for both bullet points, see Newman, paragraph 0169 for the system continuously monitoring the vehicle, even during a skid, and continuously devising correcting strategies to bring the vehicle back under control. If a vehicle was skidding due to a collision, it must exceed at least one of the intervention thresholds shown in Table 1 in paragraph 0133. Therefore, the system would not let the driver take control, but, as stated in paragraph 0135 the system would “intervene until safe”.) 

Regarding claim 5, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
when the driver's operation detail is detected and a behavior of the vehicle becomes an unstable state, the vehicle control detail is determined in accordance with a control plan of the vehicle generated by the vehicle control plan creation unit (see the 35 USC 112(a) rejection for how this claim is being interpreted. See Newman, paragraph 0169 for the system continuously monitoring the vehicle, even during a skid, and continuously devising correcting strategies to bring the vehicle back under control. If a vehicle was skidding due to a collision, it must exceed at least one of the intervention thresholds shown in Table 1 in paragraph 0133. Therefore, the system would not let the driver take control, but, as stated in paragraph 0135 the system would “intervene until safe”.) 

Regarding claim 6, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
when the driver's operation detail is detected and a behavior of the vehicle is stable, the vehicle control detail is determined in accordance with the driver's operation detail (see Newman, paragraph 0179 for a driver operating a vehicle and, although avoidance sequences are being generated for possible scenarios in which they might be needed, they are not implemented, the driver remains in control.).


Regarding claim 7, Newman discloses the travel control device according to claim 3.
Newman further discloses:
A travel control device wherein the vehicle control plan correction unit comprises 
an intervention possible operation presence/absence determination unit that 
determines presence or absence of an operation allowed to intervene, based on a behavior of the vehicle as assessed by the vehicle behavior assessment unit,
corrects the control plan of the vehicle when the operation allowed to intervene is possible, and 
outputs the control plan of the vehicle when the operation allowed to intervene is impossible (in the specification of the present application, see at least paragraphs 0051, 0061, 0068, 0069, and 0078 for the fact that, when a vehicle is in a “stable” status, steering and brake/accelerator operation by the driver is appropriate and allowed. If a vehicle is operating in a “stable” manner, intervention by the driver is allowed. If, however, a vehicle is in the middle of a skid for instance, the system will not allow the driver to take control. With that in mind, for all three hollow bullet points, see Newman. In many cases, as discussed in paragraph 0179 and 0133, when the probability of an accident is low, a driver is allowed to control the vehicle. But, as discussed in paragraphs 0169 and 0218, the system will not allow driver intervention when the vehicle is in an unstable condition.)
Regarding claim 8, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device further comprising:Page 5 of 9Application No. To be detennined Attorney Docket No. 105559.PC 
surrounding environment risk determination unit that determines a risk level based on at least one of an acquired external environment information and the driver's operation detail (see Newman, paragraph 0133 and Table 1 for threat levels. See paragraph 0132 for this having to do with the surrounding environment, such as “the car in front” of the host vehicle), wherein 
the vehicle control detail determination unit determines whether or not to prioritize the driver's operation detail over the control plan of the vehicle based on a behavior of the vehicle and the risk level (see Newman, paragraph 0133 and 0135).

Regarding claim 9, Newman discloses the travel control device according to claim 8.
Newman further discloses:
A travel control device wherein 
the vehicle control detail determination unit prioritizes the control plan of the vehicle when the risk level is higher than a predetermined value (see Newman, paragraph 0133 and Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolgov (US2014/0303827 A1) teaches at least in paragraph 0087 a system for preventing handoff of vehicle control to a driver under certain circumstances. 
Fields (U.S. Pat. No. 10,266,180) teaches driving assist system that will cancel the assist if the occupant wants to, but only in some cases. In other cases, the system will not give the driver control of the vehicle even if the driver wants it. This latter scenario occurs in especially dangerous situations. This, in fact, teaches away from the instant application, which makes it easier for the driver to intervene the more dangerous the driving situation becomes. See Fig. 7 and col. 26, lines 29-49. At block 708, autonomous operation risk levels are determined. See col. 27, lines 43-47 and col. 28, lines 26-51, for the system using the autonomous operation risk level to determine whether to hand over control of the vehicle to the driver. See col. 30, lines 59-64 for an autonomous system that refuses to hand over control to the driver because the road is covered in snow and the risk level of manual driving is too high. (Although determining that a road is covered is snow is not explicitly stated as being done by detecting wheel slip, this is a well-known method in the vehicle art.) See col. 36, line 45 for “automatic engagement”. See col. 37, lines 1-10 for “ice” being specifically mentioned as a factor is determining when to automatically engage autonomy. 
Oba (US2021/0286357 A1) teaches at least determining a road surface friction coefficient, and detecting a position deviation of a vehicle. 
Anderson et al. (U.S. Pat. No. 2014/0032017 A2) teaches intervention levels that differ for different threat levels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665